               Case 2:21-mc-00147-SWS Document 9 Filed 07/26/21 Page 1 of 2




Ryan L. Ford, WSB# 7-4667, rford@wpdn.net
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
PO Box 10700
Casper, WY 82602
(307) 265-0700
(307) 266-2306 (facsimile)

Attorney for Defendant


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT &                            )
EXPORT CO., LTD.,                                        )
                                                         )      Case No.: 2:21-MC-00147-SWS
                   Petitioner,                           )
                                                         )
          v.                                             )
                                                         )
ERUPTION HOLDINGS, INC.,                                 )
                                                         )
                   Respondent.                           )


               FIRST MOTION FOR EXTENSION OF TIME TO RESPOND


          Eruption Holdings, Inc., by and through undersigned counsel, pursuant to Local Rule

6.1(b), hereby requests the Court for an extension of time to respond to the petition (Doc.

No. 1), as follows:

          1.       Since service of the Petition to Confirm an International Arbitral Award, Respondent

has been seeking legal counsel, with little, to no, success.

          2.       Just today, undersigned counsel has agreed to represent Respondent in this

matter.

          3.       Due to the complexity of the underlying matters, additional time will be

necessary in order to gather the relevant documents and prepare the responsive pleadings.
            Case 2:21-mc-00147-SWS Document 9 Filed 07/26/21 Page 2 of 2




Undersigned counsel expects this can be completed in 14 days, if not sooner, from the filing

of this request.

       4.       Undersigned counsel has inquired upon local counsel for Petitioner regarding

the requested extension. A response has not been received as of the filing of this pleading. Of

note, undersigned counsel has filed this pleading as the record tends to indicate that action

from the Court may be imminent.

       Therefore, undersigned counsel respectfully request that the Court issue an order

directing that Respondent has until the end of the day on August 9, 2021.

        RESPECTFULLY SUBMITTED this 26th day of July, 2021.

                                            ERUPTION HOLDINGS, INC.,
                                            a Wyoming corporation,

                                                            Plaintiff .

                                            By:    /s/ Ryan L. Ford
                                            Ryan L. Ford, WSB# 7-4667
                                                   rford@wpdn.net
                                            WILLIAMS, PORTER, DAY & NEVILLE, P.C.
                                            PO Box 10700
                                            Casper, WY 82602
                                            (307) 265-0700
                                            (307) 266-2306 (facsimile)




                          FIRST MOTION FOR EXTENSION OF TIME TO RESPOND
                              WEIHAI V. ERUPTION, NO:. 2:21-CV-147-SWS
                                             PAGE 2 of 2
